DETAILED ACTION
This is the first office action regarding application number 16320344, filed on May 10, 2021, which is a 371 of PCT/GB2017/000118, filed on August 03, 2017, which claims benefit of GB1613494.2, filed on August 4, 2016. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  United Kingdom of Great Britain and Northern Ireland on August 4, 2016. 
Election/Restrictions
Applicant’s election of claims 1, 28, 31, 59-62 in the reply filed on May 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: In page 9, "When the squeezing mechanism 5 was adjusted to select the fundamental mode 121 in the first fibre 90, the output of the third fibre 180 had an output beam diameter 27".Here number 180 should be 190 to match fig. 22.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting "squeezing mechanism configured to" in claim 1. The squeezing mechanism is interpreted as an actuator as described in page 6 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed “chirped” in claim 59 is interpreted as having a grating with periodic pitch as the other species of chirped grating belong to the non-elected species invention.
The claimed “satellite core is configured to expand the beam diameter of the laser radiation propagating in the first optical mode by a different proportion to an expansion of the beam diameter of the laser radiation propagating in the second optical mode” is describing functional limitation of the satellite core. It is interpreted as the satellite core can be designed to expand different optical modes in different ways. The design can be intrinsic such as the thickness and effective index of the satellite core. The design can also be done through an optimized design of squeezing force and pitch as described in Fig. 16 and page 21-22 of the specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao, US 7233720 (hereafter Yao).
Regarding claim 1, Yao teaches
“Apparatus for laser processing a material, which apparatus comprises a laser and an optical fibre wherein: the laser is connected to the optical fibre;” (Column 1, lines 20-30 teaches gratings to cause mode coupling of light propagating in fiber from a laser source. It is well known in the art that the laser can be connected to the optical fiber in many optical systems.)
“the optical fibre is configured to transmit laser radiation emitted from the laser;"  
“and the laser radiation is defined by a beam parameter product;” (It is well known in the art that beam parameter product quantifies the quality of a laser beam)
“ and the apparatus is characterized in that: the apparatus includes at least one squeezing mechanism comprising a periodic surface defined by a pitch;” (Fig. 2B teaches grooved block 228 as squeezing mechanism having a periodic surface defined by grating 236)

    PNG
    media_image1.png
    440
    1125
    media_image1.png
    Greyscale

Fig. 2B of Yao teaches squeezing block 228 and 224 with uniform pitch applying force on the optical fiber 220. The applied force, pitch, and relative position between the two blocks 228 and 224 can be changed to select mode coupling. 
“the optical fibre is located adjacent to the periodic surface;” 
“and the squeezing mechanism is configured to squeeze the periodic surface and the optical fibre together with a squeezing force; whereby the beam parameter product is able to be varied by adjusting the squeezing force” (The squeezing mechanism is interpreted as actuator as described in page 6 of the instant specification. Column 8, lines 50-55 teaches squeezing mechanisms can include screws, piezo-electrics, springs, magnets and electro-magnetic actuators. Column 10, lines 46-48 teaches “the amount of mode coupling can be controlled by controlling the pressure of the grating on the fiber”. Thus it is established in the prior art that actuators can apply force to the grating and fiber, and this can change the mode coupling of the light travelling through the fiber. It is well known in the art that a change in mode coupling changes light properties and hence beam parameter product.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 
Claims 28, 31, 59-62 are rejected under 35 USC as being unpatentable.
Claims 28, 31, 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao, US 7233720 (hereafter Yao), as applied to claim 1 above and further in view of Wang , US 7138621 (hereafter Wang).
Regarding claim 28, Yao teaches mode coupling based on pressure between core and cladding. However, Yao does not specifically teaches mode coupling between a core and satellite core. Wang teaches optical fiber sensors based on pressure induced periodic variations in refractive index. Wang teaches,
“Apparatus according to claim 1, wherein the optical fibre comprises a core that supports a first optical mode having a propagation constant β1 and at least one satellite core that supports a second optical mode having a propagation constant β2,” (The claim is interpreted as the core and satellite core can support different optical modes. Fig. 8 teaches “concentric dual core optical fiber” where inner core is 810 and second core is 820. The core 810 supports fundamental mode with propagation constant β01 and the satellite core supports more than one mode with propagation constants  β1m)

    PNG
    media_image2.png
    505
    944
    media_image2.png
    Greyscale

Fig. 8 teaches multi core fiber 

    PNG
    media_image3.png
    402
    785
    media_image3.png
    Greyscale

Fig. 4c teaches squeezing of optical fiber 
“and the pitch is selected to couple the first optical mode to the second optical mode, thereby enabling optical power to be transferred between the core and the satellite core using the squeezing mechanism” (The claimed “thereby enabling optical power to be transferred between the core and the satellite core” describes how mode coupling between the multiple cores work. It is not a functional limitation. Column 7, lines 52-56 teaches “coupling between the fundamental mode in the inner core 810 and modes in the second core 820 takes place at wavelengths that are dependent upon the periodic spacing of the long period grating” of grooved plates 471, 472 as shown in Fig. 4(c) where 471, 472 are squeezing mechanisms and periodic spacing is the pitch.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the single core optical fiber in Fig. 2B of Yao with the multi core optical fiber as taught in Fig. 8 by Wang. 
One of ordinary skill in the art would have been motivated to do so in order to make a sensor where “temperature and/or pressure can be determined by measuring the spectral positions and/or amplitudes of the attenuation peaks in the first core 810 and/or the spectral positions and/or amplitudes of the transmission peaks in the second core 820” as taught by Wang in Column 7, line 65- Column 8, line 2.
Regarding claim 31,
“Apparatus according to claim 28 wherein the satellite core is a ring core” (Fig. 8 teaches a ring core 820.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the single core optical fiber in Fig. 2B of Yao with the multi core optical fiber as taught in Fig. 8 by Wang. 
One of ordinary skill in the art would have been motivated to do so in order to make a sensor where “temperature and/or pressure can be determined by measuring the spectral positions and/or amplitudes of the attenuation peaks in the first core 810 and/or the spectral positions and/or amplitudes of the transmission peaks in the second core 820” as taught by Wang in Column 7, line 65- Column 8, line 2.
Regarding claim 59, Yao teaches,
“Apparatus according to claim 1 and including a beam delivery optical fibre, wherein:” (Yao teaches optical fiber 220 in Fig. 2B)
“the periodic surface is chirped;” (The claimed “chirped” is interpreted as having a grating with periodic pitch as the other species of chirped grating defined 
However, Yao does not specifically teaches mode coupling between a central core and satellite core. Wang teaches,
“the optical fibre comprises a core that supports a first optical mode having a propagation constant β1 and at least one satellite core that supports a second optical mode having a propagation constant β2, and the pitch is selected to couple the first optical mode to the second optical mode;” (similar scope to claim 28 and therefore rejected under the same argument.)
“the satellite core is a ring core, comprising a central core; and” (Fig. 8 teaches a central core 810 and a ring core 820) 
“ the beam delivery optical fibre comprises a ring core surrounding the central core” (Fig. 8 teaches a central core 810 and a ring core 820) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the single core optical fiber in Fig. 2B of Yao with the multi core optical fiber as taught in Fig. 8 by Wang. 
One of ordinary skill in the art would have been motivated to do so in order to make a sensor where “temperature and/or pressure can be determined by measuring the spectral positions and/or amplitudes of the attenuation peaks in 
Regarding claim 60, Yao does not specifically teaches mode coupling between a central core and satellite core. Wang teaches,
“Apparatus according to claim 59 and including a transition optical fibre comprising a central core and at least one satellite core,” (Fig. 8 teaches a central core 810 and a ring core 820) 
“which satellite core is configured to expand the beam diameter of the laser radiation propagating in the first optical mode by a different proportion to an expansion of the beam diameter of the laser radiation propagating in the second optical mode.” (The claim is describing functional limitation of the satellite core. It is interpreted as the satellite core can be designed to expand different optical modes in different ways. The design can be intrinsic such as the thickness and effective index of the satellite core. The design can also be done through an optimized design of squeezing force and pitch as described in Fig. 16 and page 21-22 of the specification. Column 8, lines 4-6 teaches “it is possible to design the second core 820 such that it only supports a single or just a few modes.” Wang also teaches in column 2, lines 64-66 “a dual core fiber is used and the long period 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the single core optical fiber in Fig. 2B of Yao with the multi core optical fiber as taught in Fig. 8 by Wang. 
One of ordinary skill in the art would have been motivated to do so in order to make a sensor where “temperature and/or pressure can be determined by measuring the spectral positions and/or amplitudes of the attenuation peaks in the first core 810 and/or the spectral positions and/or amplitudes of the transmission peaks in the second core 820” as taught by Wang in Column 7, line 65- Column 8, line 2.
Regarding claim 61, Yao teaches,
“Apparatus according to claim 60 wherein: there are two of the squeezing mechanisms;” (Fig. 8C teaches four squeezing mechanisms with four different pitches acting on optical fiber 804 )
“the second squeezing mechanism has a periodic surface defined by a pitch;” (Fig. 8C)
“the periodic surface of the second squeezing mechanism is applied to the beam delivery optical fibre;” (Fig. 8C)
“the pitch of the second squeezing mechanism is greater than the pitch of the first squeezing mechanism; and” (Fig. 8C teaches four squeezing mechanisms with four different pitches acting on optical fiber 804 )

    PNG
    media_image4.png
    436
    1012
    media_image4.png
    Greyscale

Fig. 8C of Yao teaches squeezing blocks with different pitch applying different force on different section of the fiber
“the pitch of the second squeezing mechanism is selected to couple higher order modes that can propagate in the beam delivery optical fibre together, thereby creating a more uniform output beam profile.” (The claim is interpreted as the squeezing mechanism can have different pitch to couple different modes. The claimed “thereby creating a more uniform output beam profile” is intended use of higher order modes whereas higher order modes are not part of the structure. Column 13, lines 60-63 teaches “By selecting and positioning periodic gratings with predetermined periods against fiber 804, a user selects which 
Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao, US 7233720 (hereafter Yao), and further in view of Wang , US 7138621 (hereafter Wang) as applied to claim 61 above and further in view of Varnham et al., US7592568 (hereafter Varnham et al.).
Yao in view of Wang does not teach a lens system. Varnham et al. teaches a laser apparatus for processing material. Varnham et al. teaches,

    PNG
    media_image5.png
    339
    584
    media_image5.png
    Greyscale

Fig. 1 of Varnham et al. teaches optical fiber connected to lens
“Apparatus according to claim 61 and including a lens system positioned to receive the laser radiation from the beam delivery optical fibre,” (Fig. 1 teaches apparatus with optical fiber 1 connected to focusing optics 5 where focusing optics 5 comprises  lens or combination of lenses.)

    PNG
    media_image6.png
    273
    604
    media_image6.png
    Greyscale

Fig. 15 of Varnham et al. teaches beam diameter 154
“and wherein the lens system is such that a diameter of a focused spot on the material is able to be varied.” (Column 11, lines 3-5 and Fig. 15 teaches “The diameter 154 of the ring can be adjusted using focusing optics at the output end 147 of the fibre 145” where the ring is formed on the surface of a material.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the modified fiber of Yao and Wang with a lens system to process a material as taught by Varnham et al. 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/480779 (hereafter ‘779). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 28 are met by claims 1-16 of ‘779.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 19-22 of copending Application No. 16/965709 (hereafter ‘709). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 28 are met by claims 1, 8, 19-22 of ‘709.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 101630045
US 7177510
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761